Birdsong, Presiding Judge.
Eugene Jackson and Charles Johnson appeal their conviction for the offense of armed robbery. On the morning of January 22, 1985, Irchan Kim, the manager of the Aloha Enterprises convenience store on Peachtree Street in Atlanta, saw two men enter the store, side by side. One man was short, one man was tall. One approached Kim at the cash register and pointed a gun at him and said: “Hand’s up.” They took the money from his cash register, his pockets, and his wallet. He had approximately $150 in the cash register, about $200 in his front pocket, and $150 in his back pocket. He had one $100 bill in his right rear pocket. While the robbery was underway, a mailman entered. He saw someone at the door in “a green jumpsuit or coveralls. . . .” Then he saw Mr. Kim with his hands raised and felt someone put something at his back and a man told him to go to the rear of the store. The men left and Mr. Kim told him to call the police.
Kim pursued the two robbers to the area at the rear of the Flex Hotel which was adjacent to this store. A maintenance man had seen the suspects enter the Flex Hotel and had used his vehicle to block the back door of the hotel. A policeman arrived and made the maintenance man move his vehicle from the back door in the event of a fire. *271Another officer entered the hotel and went up the stairwell. The exit doors to the first, second and third floors were locked and he could not gain entrance to those floors. He exited at the fourth floor and questioning of the maid led him to the fifth floor. He checked all rooms with the maintenance man who had a passkey. When they came to Room 504, which was supposed to be vacant, one of the defendants opened the door. When advised that the room was supposed to be vacant, one defendant said he had gotten a key from someone the night before. Mr. Kim was brought to the room and he identified the two defendants as the people who had robbed him. The defendants were arrested.
Decided September 12, 1986.
J. Douglas Willix, L. James Weil, Jr., for appellants.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, John Isom, Assistant District Attorneys, for appellee.
*271A search of the hotel room met with negative results. An officer looked out the window and observed a money bag on the first floor roof underneath the area of the room occupied by the defendants. The bag was retrieved and identified by Mr. Kim as his money bag which had been taken by the robbers. A starter’s pistol was found in the money bag. There were two jackets found beside the money bag. One was dark and one was light colored. One defendant was wearing brown colored pants and the other wore dark colored pants and a brown jacket.
The defendants were searched at police headquarters and the officers found 45 $1 bills in the left shoe of Jackson. In Jackson’s right shoe, they found one $50 bill, three $10 bills, nine $5 bills, and one $1 bill. Johnson had nineteen $10 bills, and in his left shoe they found six $5 bills, and one $100 bill.
Defendant Jackson testified and said that he had loaned $100 to Johnson at a crap game the night before and had gone to the Flex Hotel to collect. After he picked up his money, the police arrived and arrested them. The jury reached a verdict of guilty and the defendants’ motion for new trial was denied. They now bring this appeal. Held-.
The general grounds are enumerated as error. The weight of the evidence is for the trial court alone. An appellate court addresses only the sufficiency of the evidence. Alexander v. State, 138 Ga. App. 618 (1) (226 SE2d 807). When the evidence is viewed in the light favorable to the verdict, as an appellate court is required, we find it sufficient to enable any rational trier of fact to find the existence of armed robbery beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560).

Judgment affirmed.


Banke, C. J., and Sognier, J., concur.